UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1094



In Re: RICHARD MICHAEL SHEER,

                                                                Debtor.



RICHARD MICHAEL SHEER,

                                                Plaintiff - Appellant,


THOMAS L. LACKEY,

                                                    Party-in-interest,

          versus


EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-2080-DKC, BK-98-23169-DK)


Submitted:   August 24, 2000                 Decided:   August 28, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Roger Schlossberg, Schlossberg & Associates, Hagerstown, Maryland,
for Appellant. Rand L. Gelber, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard Michael Sheer appeals from the district court’s order

affirming the bankruptcy court’s order overruling his objection to

the Appellee’s proof of claim in his Chapter 13 proceeding.    Our

review of the record and the opinions below discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Sheer v. Educational Credit Management Corp., Nos. CA-

99-2080-DKC; BK-98-23169-DK (D. Md. Dec. 20, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2